Exhibit 10.1
FIRSTMERIT BANK CASH-SETTLED VALUE APPRECIATION INSTRUMENT
Issue Date: May 14, 2010
1. Defined Terms. When used in this Value Appreciation Instrument (“VAI”), the
following terms have the meanings indicated.
     “Bank” means First MeritBank, N.A.
     “Company” means FirstMerit Corporation.
     “Determination Price” means the Company’s “average volume weighted price”
(displayed under the heading “Bloomberg VWAP” on the issuer’s Bloomberg page)
over the two NASDAQ trading days immediately prior to the date on which this VAI
is exercised.
     “Exercise Date” means (i) the date of exercise designated by the Holder in
the Notice or (ii) if the date is not so designated in the Notice, the date the
Bank receives the Notice, which, in either event, shall not be later than the
expiration of the Term.
     “Exercise Price” means $22.81, subject to adjustment pursuant to
Section 13.
     “FDIC” means Federal Deposit Insurance Corporation.
     “Holder” means the FDIC or its assignee.
     “Initial Exercise Date” means May 21, 2010.
     “Notice” means written notice, in the form attached as Appendix A, executed
by the Holder.
     “Right” means the cash-settled value appreciation right granted pursuant to
this VAI with respect to 2,500,000 Units (such number of Units subject to
adjustment pursuant to Section 13), at the Exercise Price.
     “Term” means the period commencing on May 21, 2010 and expiring at 5 p.m.
EST on June 14, 2010.
     “Unit” means an accounting device used to calculate the settlement amount
of the Right granted by this VAI, which mirrors one share of Company common
stock.
     “VWAP” means the Volume Weighted Average Price for a trading day displayed
under the heading “Bloomberg VWAP” on the Bloomberg Page for the Company (or its
equivalent successor page if such page is not available) for such trading day.
If the Bloomberg Page or the Bloomberg VWAP is not available for a trading day,
“VWAP” shall mean the volume weighted average price of Company common stock for
such trading day, as determined by a nationally

 



--------------------------------------------------------------------------------



 



recognized investment banking firm retained by the Bank based on available
trading information for the Company’s common stock.
2. Grant of Value Appreciation Right. The Bank hereby grants to the FDIC, during
the Term, the Right.
3. Exercise. To the extent permitted by applicable laws and regulation, the
Right is exercisable in accordance with the following conditions:

  (a)   The Right may be exercised in whole or in part beginning on the Initial
Exercise Date and continuing, at any time, until expiration of the Term.     (b)
  Notice designating the date of exercise must be delivered to the Bank prior to
expiration of the Term and the Right shall be deemed to be exercised on the
Exercise Date.

4. Settlement of Right; Payment by Bank. After receipt of the Notice in the
manner set forth above, on the first business day following the Exercise Date,
the Bank shall deliver to the Holder an amount, in cash, equal to the product of
(i) the number of Units with respect to which the Right was exercised and
(ii) the difference between (A) the Determination Price and (B) the Exercise
Price. Payment shall be made by wire transfer of immediately available funds by
the Bank to the account designated in the Notice.
5. No Rights as Shareholder. This VAI does not entitle the Holder to any voting
rights or other rights as a shareholder of the Bank or the Company.
6. Compliance with Law. Holder will not exercise the Right and the Bank will not
be obligated to deliver payment, if such exercise or payment would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of any securities exchange or association.
7. Transfer/Assignment. This VAI is transferable, in whole or in part as set
forth above without the consent of the Bank. This VAI shall be binding upon any
successors or assigns of the Bank and the Holder.
8. Governing Law; Jurisdiction. This VAI shall be governed by and construed in
accordance with the federal law of the United States. Each of the Bank and the
Holder agrees to submit to the exclusive jurisdiction and venue of the federal
courts located in the Southern District of New York for any action, suit or
proceeding arising out of or relating to this VAI or the transactions
contemplated hereby. To the extent permitted by applicable law, each of the Bank
and the Holder hereby unconditionally waives trial by jury in any legal action
or proceeding relating to the VAI.
9. Amendments/Waivers. This VAI may be amended and the observance of any term of
this VAI may be waived only, in the case of an amendment, with the written
consent of the Bank and the Holder, or in the case of a waiver, by the party
against whom the waiver is to be effective.

 



--------------------------------------------------------------------------------



 



10. Notices. All notices hereunder shall be in writing and shall be effective
(A) on the day on which delivered if delivered personally or transmitted by
facsimile with evidence of receipt, (B) one Business Day after the date on which
the same is delivered to a nationally recognized overnight courier service with
evidence of receipt, or (C) five Business Days after the date on which the same
is deposited, postage prepaid, in the U.S. mail, sent by certified or registered
mail, return receipt requested, and addressed to the party to be notified at the
address indicated below, or at such other address and/or telecopy or telex
number and/or to the attention of such other person as the Company or the Holder
may designate by ten-day advance written notice.

      If to the Bank, to:   Terrence E. Bichsel
Executive Vice President and Chief Financial Officer
FirstMerit Bank, N.A.
III Cascade Plaza
Akron, Ohio 44308
Terr.Bichsel@FirstMerit.com
(330) 384-7413 (fax number)

11. Entire Agreement. This VAI and the appendices attached hereto, and the
Purchase and Assumption Agreement between the Bank and the FDIC dated as of
May 14, 2010, contain the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.
12. Acceptance. The recipient of this Right shall signify acceptance of the
terms and conditions of this VAI by signing in the space provided below and
returning a signed copy to the Bank.
13. Adjustments; Anti-Dilution. In the event of any subdivision,
reclassification or consolidation of outstanding shares of common stock of the
Company, declaration of a dividend payable in shares of common stock of the
Company or common stock split of the Company, then (i) the number of Units and
(ii) the Exercise Price shall each be proportionately adjusted by the Board of
Directors of the Bank to reflect such transaction; provided, however, that any
adjustment shall only be such as are necessary to maintain the proportionate
interest of the Holder and preserve, without exceeding, the value of this Right.
The existence of this Right shall not affect in any manner the right or power of
the Bank or the Company or their respective shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the capital stock of the Bank or the Company or its business or any merger or
consolidation of the Bank or the Company, or any issuance of bonds, debentures
or preferred stock, or dissolution or liquidation, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding of any kind.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Bank has caused this VAI to be executed by a duly
authorized officer as of the Issue Date written above.
FirstMerit Bank, N. A.

         
By:
  /s/ William P. Richgels
 
   
 
        ACCEPTED:       FEDERAL DEPOSIT INSURANCE CORPORATION    
 
       
By:
Name:
  /s/ Cathleen L. Powers
 
Cathleen L. Powers    
Title:
  Attorney in Fact    

 



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF EXERCISE
TO: FirstMerit Bank, N.A.
RE:Election to Exercise Value Appreciation Instrument
The undersigned, pursuant to the provisions set forth in the attached VAI
irrevocably exercises its Right under such VAI with respect to the Units set
forth below.

             
 
  Number of Units:        
 
     
 
   
 
           
 
  Exercise Date:                                           , 2010
(if a date is not designated, the Exercise Date is date the Bank receives this
Notice)    

     Wire Transfer Instructions:

             
 
  Bank Name:        
 
     
 
   
 
           
 
  ABA Routing#:        
 
     
 
   
 
           
 
  Beneficiary Name:        
 
     
 
   
 
           
 
  Beneficiary Account #:        
 
     
 
   
 
           
 
  Bank Contact:        
 
     
 
   
 
           
 
  Phone:        
 
     
 
   
 
           
 
  Beneficiary Contact:        
 
     
 
   
 
           
 
  Beneficiary Phone:        
 
     
 
   

         
HOLDER:
       
 
             
 
       
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   
 
       
Date:
 
 
,  2010 

Appendix A -Form of Notice of Exercise of Value Appreciation Instrument

 